DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki et al. (JP 4107107 B2, machine translation of English) 
	Regarding claims 1 and 10, Ozeki discloses a musical sound data reproduction device, and a method for practicing the device, said device comprising: a performance operator group (e.g., “the non-sounding key range” of the keyboard instrument, see para. 0018, 0069) including: a plurality of first (e.g., white key) and second (e.g., black key) performance operators respectively corresponding to a plurality of black and white keys arranged in a row (para. 0069); and a first key region (e.g., “the high-pitched side non-sounding key range”, see para. 0069: “Alternatively, both sides may be used. In that case, there is a relationship between the pitch and the style of rendition, such as 
	Regarding claims 2 and 11, Ozeki discloses: wherein 30the musical sound data includes musical sound data that is reproducible on a loop, and each of the first and second reproduction modes includes any one of: starting of loop reproduction of the musical sound data; starting of one-time reproduction of the musical sound data;  35stopping of the loop reproduction of the musical sound data; or stopping of the one-time reproduction of the musical sound data.  the musical sound data includes musical sound data that is reproducible on a loop (para. 0030), and each of the first and second reproduction modes includes: starting of loop reproduction of the musical sound data or stopping of the loop reproduction of the musical sound data (para. 0030).
	Regarding claim 9, Ozeki discloses the claimed invention (see discussion for claim 1 above).
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Ito (US 5496963 A).
	Regarding claims 3 and 12, Ozeki discloses: wherein the performance operator group includes a second key region (e.g., “the low-pitched side non-sounding key range”, see para. 0018) that includes first  and second performance operators, among the plurality of first and second performance operators, associated with pitches different from the first and second performance operators associated with the first key region, the allocating tasks also allocates musical sound data to the second key region (para. 0069: 
	Ozeki does not mention explicitly: the reproduction controlling task, in response to detection of an operation using each of the first and second performance operators in the second key region: shifts the pitch of the allocated musical sound data based on the pitch corresponding to an operated first or second performance operator thereof; and reproduces musical sound data having the shifted pitch.  
	Ito discloses a musical sound data reproduction device comprising: a plurality of key regions (col. 3, lines 1-5; col. 7, lines 21-38), each including at least one first performance operator (white key) and at least one second performance operator (black key) (Fig. 2); wherein tone control parameter is assigned to one of the key regions, wherein said tone control parameter causes a shift in the pitch of the musical tone to be generated by one octave or few octaves (col. 7, lines 37-42); wherein pitch shifting of allocated musical sound data based on the pitch corresponding to an operated first or second performance operator thereof occurs to reproduce musical sound data having the shifted pitch (col. 5, line 22 - col. 6, line 13; col. 7, lines 33-42).
Since Ozeki and Ito are in the same field of endeavor and Ito teaches the general condition of the disclosed performance instruction input technique (Ito, col. 1, lines 57-64; col. 3, lines 14-21; col. 7, lines 21-42), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claims 4 and 13, Ozeki discloses: wherein the first key region (i.e., “the high-pitched side non-sounding key range”) produces higher pitches than the second key region (e.g., “the low-pitched side non-sounding key range”, see para. 0018).
6.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Ito as applied to claim 3 or 12 above, further in view of Ikeya et al. (US 20100175540 A1).
Regarding claims 5 and 14, Ozeki does not but Ito teaches: wherein the performance operator group includes a third key region that includes first and second performance operators, among the plurality of first and second performance operators, associated with different pitches from the first and second key regions (col. 7, lines 2-25).
The combination of Ozeki and Ito is silent on: the reproduction controlling task, in response to detection of an operation using each of the first and second performance 
Ikeya discloses a musical sound data reproduction device comprising: a performance operator group (4A in Fig. 1) including a plurality of first (e.g., white key) and second (e.g., black key) performance operators respectively corresponding to a plurality of black and white keys arranged in a row (para. 0020, 0032: “ … and one or more black/white keys entered by the user”); a reproduction controlling task, in response to detection of an operation using each of the first and second performance operators: detects a chord based on the pitch corresponding to an operated first or second performance operator thereof (para. 0032), and reproduces musical sound data on the basis of the detected chord (para. 0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ozeki/Ito to arrive the claimed invention by incorporating Ikeya’s chord detection functionality and assigning it to said third key region in the combination of Ozeki/Ito, as motivated by Ikeya (para. 0020). Doing so would provide the advantageous benefit of allowing a user to smoothly continue a chord performance practice step by step by determining that a predetermined chord has been entered or performed accurately by the user even when the user has executed key depression operation only for a root of the chord during the chord performance practice (Ikeya, para. 0004).

Allowable Subject Matter
7.	Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 6-8 and 15-17 is the inclusion of the limitations: the plurality of tasks include a determining task that determines whether the musical sound data allocated to the first key region is reproducible on a loop, each of the first and second performance operators of the first key region is switchable between an ON state and an OFF state by an operation thereof, and  the reproduction controlling task selects: the first reproduction mode based on a result of determination by the determining task and a changing state of the one performance operator; and the second reproduction mode based on a result of determination by the determining task and a changing state of the another performance operator. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.



Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837